Title: From George Washington to Nathanael Greene, 6 October 1780
From: Washington, George
To: Greene, Nathanael


                  
                     Dear Sir,
                      6th Octr 1780
                  
                  There is no disposition that can be made of the Army at this time under our present
                     uncertainties that may not be subjected to material change (as you will be
                     convinced by recurring to the conversation I held with you on Wednesday
                     last)—It is as I observed to you on that occasion, a matter of great question
                     with me, whether West-point will not become the head quarters of the Army when
                     we go into Cantonments for the Winter—I am very apprehensive that the
                     diminution of our present force, & little prospect of recruiting the
                     Army in Season—The importance of West-point—& œconomical motives will
                     compel us to concenter our force on the North-river, keeping light parties only
                     in our Flanks—If under this information you should incline to take the
                     immediate Command of the Detachmt which is about to march for West point—and
                     the general direction of matters on the East side of Hudsons River—it will be
                     quite agreeable to me that you should do so—but candor has led me to a
                     declaration of the uncertainty of that Post’s being long Removed from my
                     immediate Command. I am with much esteem & regd Dr Sir Yr Obt Ser.
                  
                     Go: Washington
                  
                  
                     P.S. The Army will march and seperate to morrow—your
                        immediate determination is therefore necessary that the orders may be
                        prepared accordingly.
                  
                  
               